DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that Castro does not disclose "configuring . . . a policy control function (PCF) to provide a plurality of Quality of Service (QoS) levels for a session related to an application or a service," as recited in claim 20.
The Examiner respectfully disagrees. Castro clearly discloses a QOS is changed either upgraded or downgraded for a duration of a session. Castro also discloses that the apparatus responsible for changing the QOS based on a request is the PCRF (Page 2 – Page 3). The limitations are given a broad and reasonable interpretation. Castro’s PCRF is a server that provides policy and charging control rules for a session and therefore is interpreted to be similar to the claimed Policy Control Function (PCF).
Applicant further argues that Castro does not disclose a PCF to provide a plurality of QOS levels for a session.
The Examiner respectfully disagrees. Castro’s PCRF provides a first policy and charging rules, the policy control, based on the requested QOS for a session. As noted earlier the PCRF also upgrades or downgrades a QOS level for a session and thus provides second policy and charging rules.

The Examiner disagrees. It should be noted that QOS flow is considered as steps/rules enforced to provide the QOS whether upgraded or downgraded to different packets of a session. The QOS flow is given a broad and very reasonable interpretation.
Applicant argues Castro's method also cannot achieve the technical effects such as switching from a current QoS profile of a QoS flow to another QoS profile of the QoS flow of the session in case of the modification of the session and further argues that Castro does not disclose QOS flow, as provided in the specification, "the finest granularity of QoS differentiation in a session (e.g. a Protocol Data Unit (PDU) session).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “switching from a current QoS profile of a QoS flow to another QoS profile” and “"the finest granularity of QoS differentiation in a session (e.g. a Protocol Data Unit (PDU) session)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore the rejection is maintained. The Examiner is open to schedule an interview to move the prosecution forward. Please contact the Examiner on the phone number provided in the conclusion statement to schedule an interview.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010049002 A1 herein Castro.
Claim 20, Castro discloses a method comprising: 
configuring, by an application function (AF) of an apparatus in a mobile network system, a policy control function (PCF) to provide a plurality of Quality of Service (QoS) levels for a session related to an application or a service (Page 3: 11-26); and 
requesting, by the AF, the PCF to configure the plurality of QoS levels, wherein a QoS flow is associated with a plurality of QoS profiles for configuring the plurality of QoS levels in response to the QoS flow being established (Page 6: 34-36).

Claim 21, Castro discloses requesting the PCF to configure a session management function (SMF) (Page 7: 5-10); and requesting the SMF to configure an access node (Page 7: 10-15).

Claim 22, Castro discloses wherein at least one of the session, the application, or the service is related to one or more network slices (Page 19: 1-15).

(Page 24: 29-33).

Claim 24, Castro discloses switching the apparatus from a current QoS profile to another QoS profile triggered by one or more of an access node, a session management function, a unified data management, the PCF, a user equipment (UE), or a user plane function (Page 3: 10-25).

Claim 25, Castro discloses switching the apparatus from an active QoS flow associated with a first QoS profile to an inactive QoS flow associated with a second QoS profile (Page 22: 30 – Page 23: 10).

Claim 26, Castro discloses wherein the PCF is configured to associate, in response to a request by the AF, the QoS flow with the plurality of QoS profiles (Page 22: 30 – Page 23: 10).

Claim 27, Castro discloses wherein a policy and charging control (PCC) rule in the PCF is configured by the AF to enable the plurality of QoS profiles for a plurality of QoS flows relating to the service, and a QoS level is downgraded when a target QoS level cannot be fulfilled for the session (Page 22: 30 – Page 23: 15).

(Page 22: 30 – Page 23: 15).

Claim 29, Castro discloses wherein the QoS level is downgraded based on a QoS downgrade mode indicative of whether the plurality of QoS downgrade rules are to be applied independently or jointly to the plurality of QoS flows (Page 22: 30 – Page 23: 10).

Claim 30, Castro discloses wherein the PCF is configured to provide a QoS level service operation, and the AF is configured to invoke the QoS level service operation to subsequently configure the PCF with the plurality of QoS levels (Page 24: 20-35).

Claim 31, Castro discloses wherein configuring the PCF to provide the plurality of QoS levels further comprises: configuring, by the AF, the PCF to provide the plurality of QoS levels by a point-to-point interface (Page 24: 10-20).

Claim 32, Castro discloses providing, by the AF, the PCF with at least one of a network identifier, a network slice identifier, an AF service identifier, or a user equipment (UE) identifier to indicate at least one of a network, a network slice, an AF service, or a UE that a plurality of QoS level sessions are to be applied to (Page 2: 25-35).

(Page 24: 25 – Page: 5).

Claim 34, Castro discloses further comprising: configuring, by the AF, the at least one of the PCF, the NF, or the AN with at least one QoS monitoring parameter, wherein the AF is notified based on the at least one QoS monitoring parameter (Page 24: 25-35).

Claim 35, Castro discloses wherein the at least one QoS monitoring parameter includes a QoS monitoring timing indicative of whether the at least one of the PCF, the NF, or the AN is to notify the AF of the at least one of the intended modification or the completed modification of the session (Page 2: 10-25).

Claim 36, Castro discloses wherein the at least one QoS monitoring parameter includes a QoS monitoring mode indicative of whether the AF is to be directly or indirectly notified via the PCF (Page 28: 10-20).

Claim 37, as analyzed with respect to the limitations as discussed in claim 20.
Claim 38, as analyzed with respect to the limitations as discussed in claim 21. 

(Page 2: 35 – Page 3: 10).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468